Citation Nr: 0730146	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bronchitis and associated chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  An April 1968 rating decision denied service connection 
for bronchitis and chest pain on the basis that the veteran 
did not have current disability related to service;  the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final. 

2.  The evidence received since the unappealed April 1968 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 1968 rating decision denying service connection 
for bronchitis and chest pain is final.  38 U.S.C. § 4005(c) 
(1964);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  

2.  Evidence received since the April 1968 rating decision is 
not new and material, and the veteran's service connection 
claim for bronchitis and chest pain is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to reopen the claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  The notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the 
October 2004 letter.  Additionally, in March 2006, the 
veteran was notified of the way initial disability ratings 
and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has not been examined 
in conjunction with his claim; however, in a claim to reopen, 
VA's responsibility extends to requesting evidence from any 
new source identified by the claimant, and if that evidence 
is then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  Thus, VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened.  

As discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted, an 
examination is not required.  The duties to notify and assist 
have been met.



New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2006).

In an April 1968 decision, the RO denied service connection 
for bronchitis and associated chest pain on the basis that 
the veteran entered service with a history of bronchitis but 
had no current bronchitis or disability exhibited by chest 
pain that could be related to service.  The veteran was 
notified of that decision in May 1968.  He did not file a 
timely appeal and that decision became final.  38 U.S.C. 
§ 4005(c) (1964);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  
Thus, the veteran's service connection claim for bronchitis 
and chest pain may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 F.3d 
1380, 1383 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the April 1968 rating decision is final, the Board must 
now determine whether new and material evidence sufficient to 
reopen the claim has been received.  In this case, the 
evidence needs to show that the veteran has current 
bronchitis and/or disability exhibited by chest pain that is 
related to service.  

At the time of the April 1968 decision, the evidence of 
record consisted of the veteran's service medical records and 
a VA examination report dated February 1968.  A December 1963 
enlistment examination indicated acute bronchitis.  A 
concurrent medical history report, prepared by the veteran, 
noted a chronic cough.  An October 1966 narrative reported 
that the veteran was treated "two or three times while in 
Korea" for bronchitis.  His December 1967 separation 
examination was negative for respiratory disorders.  The 
subsequent February 1968 VA examination examined the lungs 
but found no pathology.

The evidence newly submitted by the veteran consists of 
private treatment records dating from 1981 to 2004.  The 
records show frequent treatment for bronchitis, chest 
congestion, and chest pain associated with coughing.   
However, the evidence does not show or suggest that pertinent 
disability is related to service.   

In sum, the newly received evidence, either by itself or when 
considered with the previous evidence of record, fails to 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156 (2006).  It does not raise a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence cannot be considered new and material 
for the purpose of reopening the service connection claim for 
bronchitis and associated chest pain.  Accordingly, the claim 
is not reopened. 




ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for bronchitis and associated chest pain is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


